Title: To Thomas Jefferson from Benjamin H. Latrobe, 30 November 1803
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Dear Sir,
                  Philadelphia, Novr. 30th. 1803.
               
               The difficulties I have met with in my surveys & levellings for the Canal which is to unite the Bays of Chesapeake & Delaware, have forced me to pay much less attention, otherwise than by correspondence to the duties with which you have intrusted me, than I could have wished.—I am now here solely for the purpose of urging the progress of those works which must be performed here, and find that much Iron has been sent on to Washington for the roofs,—& that the stoves are ready to go by the next Vessel.—I will not take up your time now with the details; I am exerting myself to be at Washington in a fortnight at most,—and hope eventually, not to disgrace the confidence you have placed in me.— 
               All the Iron specified in the enclosed bill having been forwarded to Monticello,—Mr. Mifflin, the principal partner of the Rolling Company, has requested me to solicit,—that, whenever convenient You would please to pay the amount of the enclosed bill, to Mr. Jo. Lenthall to whom an order is endorsed upon it,—& who will forward the amount, as it is impossible to dispose here of a bill on Richmond.—Mr. Mifflin hopes this arrangement may not be inconvenient to you.—
               Fully sensible of the great obligations I owe to you, & regretting exceedingly that the duties of my engagement to the Ches. & Del. Canal Company has prevented that constant personal attention to my business at Washington which I so much desire to bestow upon it,—I hope to receive the assurances of your indulgence, when, in the course of a very short time, I shall wait upon you.
               I am with true respect Your faithfull hble Servt
               
                  B Henry Latrobe
               
            